        Case 1:19-cv-00122-BLW Document 41 Filed 03/22/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  GARY EUGENE ALLISON,
                                              Case No. 1:19-cv-00122-BLW

        Plaintiff,                            MEMORANDUM DECISION
                                              AND ORDER
         v.

  RONA SIEGERT, et al.,

        Defendants.



      Plaintiff, Gary Eugene Allison, is a state prisoner proceeding pro se and in

forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. On

December 31, 2020, Plaintiff filed a motion for the appointment of counsel. (Dkt.

26.) The Court denied the motion without prejudice in an order entered January 30,

2021. (Dkt. 31.) Before the Court is Plaintiff’s renewed request for appointment of

counsel. (Dkt. 37.)

      Plaintiff asks for appointment of counsel because he is scizo-effective and

has Aspergers with ADHD, and because he does not understand what he needs to

do when it comes to this case. (Id.)

      Plaintiff does not have a constitutional right to appointed counsel in this

action, Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part


MEMORANDUM DECISION AND ORDER - 1
        Case 1:19-cv-00122-BLW Document 41 Filed 03/22/21 Page 2 of 3




on other grounds, 154 F.3d 952 (9th Cir. 1998), and the Court cannot require an

attorney to represent plaintiff pursuant to 28 U.S.C. § 1915(e)(1), Mallard v.

United States District Court for the Southern District of Iowa, 490 U.S. 296, 298

(1989). However, in certain exceptional circumstances the Court may request the

voluntary assistance of counsel pursuant to § 1915(e)(1). Rand, 113 F.3d at 1525.

      Without a reasonable method of securing and compensating counsel, the

Court will seek volunteer counsel only in the most serious and exceptional cases.

In determining whether “exceptional circumstances exist, the district court must

evaluate both the likelihood of success of the merits [and] the ability of the

[plaintiff] to articulate his claims pro se in light of the complexity of the legal

issues involved.” Rand, 113 F.3d at 1525 (internal quotation marks and citations

omitted).

      The Court will not order appointment of pro bono counsel at this time. As

the Court previously explained, even if it is assumed that Plaintiff is not well

versed in the law and that he has made serious allegations which, if proved, would

entitle him to relief, his case is not exceptional. Further, at this stage in the

proceedings, the Court cannot make a determination that Plaintiff is likely to

succeed on the merits. Finally, based on a review of the record in this case, it

appears that, despite any mental health issues from which Plaintiff may suffer, he




MEMORANDUM DECISION AND ORDER - 2
        Case 1:19-cv-00122-BLW Document 41 Filed 03/22/21 Page 3 of 3




is able to adequately articulate his claims.

      As to Plaintiff’s statement that he does not understand what he needs to do,

and how to proceed, the Court again refers Plaintiff to the Court’s previously

issued Standard Disclosure and Discovery Order for Pro Se Prisoner Civil Rights

Cases. (Dkt. 7.) That order sets out general guidelines on what is required of

Plaintiff in terms of disclosure and discovery. Plaintiff should review that order

carefully and follow the instructions provided therein. The Court also again

reminds Plaintiff that the deadlines in the Standard Disclosure and Discovery

Order for Pro Se Prisoner Civil Rights Cases were modified by the Court’s

Memorandum Decision and Order dated December 4, 2020 (Dkt. 24).

      IT IS HEREBY ORDERED that Plaintiff’s Motion Requesting

Appointment of Counsel (Dkt. 37) is DENIED without prejudice.



                                               DATED: March 22, 2021


                                               _________________________
                                               B. Lynn Winmill
                                               U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 3
